Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00804-CV

                                           IN RE Dennis PEREZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 17, 2015, relator Dennis Perez filed a petition for writ of mandamus and an

emergency motion for temporary relief and stay of trial court proceedings pending a ruling on the

mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the emergency motion for temporary relief and stay are denied. See TEX. R. APP.

P. 52.8(a).

           Additionally, relator requested leave to file the petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.

                                                         PER CURIAM

1
 This proceeding arises out of Cause No. 2015-CI-09541, styled Dennis Perez v. Four S’s, Inc. d/b/a Express Lube
#21, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.